Dismissed and Memorandum Opinion filed September 1, 2022.




                                         In The

                       Fourteenth Court of Appeals

                                  NO. 14-22-00297-CV

                             HEIDI PORTER, Appellant

                                            V.
             TOMPALL GLASER AND SARAH GLASER, Appellees

                   On Appeal from the County Court at Law No. 1
                               Travis County, Texas
                     Trial Court Cause No. C-1-CV-21-004328

                             MEMORANDUM OPINION

         This appeal is from a judgment signed February 11, 2022. The clerk’s record
was filed May 3, 2022. The reporter’s record was filed June 16, 2022. No brief was
filed.

         On July 21, 2022, this court issued an order stating that unless appellant filed
a brief on or before August 22, 2022, the appeal was subject to dismissal without
further notice for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2